Citation Nr: 1521971	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetic peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetic peripheral neuropathy of the right lower extremity.  

3.  Propriety of the reduction of the evaluation for bilateral hearing loss from 10 percent disabling to noncompensable effective March 9, 2013.


REPRESENTATION

Appellant represented by:	George Theodore Sink, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetic peripheral neuropathy in the bilateral lower extremities and assigned a 10 percent rating for each extremity effective August 2004.  The Veteran disagreed with the initial 10 ratings assigned and the Board will consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  

In November 2006, the RO awarded increased 20 percent disability ratings for each lower extremity retroactive to the original grant of service connection.  The claims remain in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2008, the Board remanded the peripheral neuropathy claims for additional development.  In June 2009, the Board denied the claims for increase.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated those parts of the June 2009 Board decision that denied the Veteran's claims for a higher initial rating for his service-connected diabetic peripheral neuropathy of the bilateral lower extremities and remanded the matter to the Board.  The Board then remanded the claims for additional development by decision dated in July 2011.  In August 2012, the Board once again denied the claims for increase; the Veteran again appealed the denial to the Court.  The Court vacated and remanded the August  2012 Board decision denying entitlement to an initial evaluations in excess of 20 percent for diabetic peripheral neuropathy of right and left lower extremity finding the Board failed to comply with the October 21, 2010, Court Remand requiring the Board to address certain evidence in adjudicating the claims for increase.  The matter is once again before the Board.

In November 2013, the RO decreased the evaluation for the service-connected bilateral hearing loss from 10 percent disabling to noncompensable effective March 2013.  The Board construes the Veteran's March 2014 request for reconsideration of the reduction as a notice of disagreement (NOD).  In July 2014, the RO issued another rating decision continuing the noncompensable rating, which the Veteran again appealed in April 2015.  A statement of the case (SOC) does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran has raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See VA Form 21-8940 submitted in April 2013; see also representative statement dated in April 2015.   This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the claims for initial ratings in excess of 20 percent disabling for the service-connected diabetic peripheral neuropathy of the right and left lower extremities are not ready for appellate review.  
Notably, the Veteran was afforded VA examinations in March 2013 and July 2013, which address and evaluate the Veteran's peripheral neuropathy.  Additional VA outpatient treatment records dated between 2001 and 2013 have been added to the Veteran's virtual record.  The last supplemental statement of the case (SSOC) was issued in July 2012, which did not consider any VA outpatient treatment records and only considered VA examination reports dated in 2007 and 2011.  The Veteran has not waived initial RO review of such records and as such, must be remanded for preparation of an SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).

Updated records of any subsequent treatment the Veteran has received for diabetic peripheral neuropathy of the bilateral lower extremities since July 2013 (the last VA treatment records associated with the virtual file) are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

As noted, in the November 2013 rating decision, the RO decreased the evaluation for the service-connected bilateral hearing loss from 10 percent disabling to noncompensable effective March 2013.  The Board has construed the Veteran's March 2014 request for reconsideration of the reduction as an NOD.  In July 2014, the RO issued another rating decision continuing the noncompensable rating, and the Veteran again promptly appealed the decision in April 2015.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since July 2013) VA clinical records of all evaluations and treatment the Veteran received for his diabetic peripheral neuropathy of the bilateral lower extremities.  All requests for records and their responses must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his diabetic peripheral neuropathy of the bilateral lower extremities.  The claims file should be available to the examiner for review and the exam report should indicate that such review was accomplished.  All findings should be reported.  The examiner should address the etiology of the Veteran's complaints of aching legs and feet and left foot dragging.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal and furnish to the Veteran and his representative an appropriate SSOC, which considers the evidence submitted since the July 2012 SSOC was issued (notably reports of VA examination dated in March 2013 and July 2013 and CAPRI records contained in the virtual record dated between 2001 and 2013), and afford a reasonable opportunity for response.

4.  The RO should furnish the Veteran with an SOC with respect to the reduction of the evaluation for his service-connected bilateral hearing loss from 10 percent disabling to noncompensable and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






